DETAILED ACTION

This Office Action is in response to the application filed on 06/10/2020 and provisional oral Election/Restriction on 04/26/2022. Claims 1-8 and 12-14 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 12-14, drawn to a multilayer ceramic electronic component, classified in H01G4/30.
II. Claims 9-11 and 15-17, drawn to an electrically conductive paste, classified in B22F1/00.
The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are directed to related product-or-process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a material different function. Invention of Group I can have a material different function such as a resin external electrode layer in a multilayer ceramic inductor.  Invention of Group II can have a material different design such as an electrically conductive paste for a resin electrode pad. Furthermore, the Inventions of Group I and II as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
there would be a burden to search because the inventions are classified in different classes.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


A telephone call, (570) 239-9712, was made to Gerald Stevens (registration number 75639) on 04/22/2022. A provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 12-14, on return call from Mr. Stevens on 04/26/2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Limitation phrases “wherein the resin electrode layer of each of the pair of external electrodes is only provided on a portion of the underlying electrode layer that is provided on the end surface " in claim 12 needs to be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 12 recites the limitation "wherein the resin electrode layer of each of the pair of external electrodes is only provided on a portion of the underlying electrode layer that is provided on the end surface", where the limitation is confusing.  Applicant's specification in the later part of ¶[0049-0050] is inconsistent with Applicant's Fig. 4 and the early part of ¶[0049-0050]. Consequently, the limitation is inconsistent in providing an enablement showing of the limitation structure of "only providing the resin electrode layer on the portion of the underlying electrode layer that is provided on the end surface". Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by cited limitation in conjunction with the specifications and drawing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 5, 6, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0027583 A1 and Ahn hereinafter), in view of Seon et al. (CN102653638A and Seon hereinafter), as evidenced by NPL "Adhesion Promoters-Silane Coupling Agents_Peter Pope_pages 503-517_July 2011" (NPL "Silane" hereinafter), as further motivated by Takahara et al. (US 2003/0016486 A1  and Takahara hereinafter).
Regarding claim 1, Ahn discloses a multilayer ceramic electronic component (item 100 of Figs. 1-2 and ¶[0023-0024] shows and indicates  multilayer ceramic electronic component 100) comprising:   a ceramic base body including a plurality of ceramic layers stacked on each other and a plurality of internal electrode layers stacked on each other (item 110 of Figs. 1-2 & items 111, 121, 122 and ¶[0025_ 0028_0030 & 0040] shows and indicates  ceramic base body 110 including a plurality of ceramic layers 111 {dielectric layers} stacked on each other and a plurality of first internal electrode layers 121 and a plurality of second internal electrode layers 122 stacked on each other), a first main surface and a second main surface that face each other in a stacking direction, a first side surface and a second side surface that face each other in a width direction perpendicular or substantially perpendicular to the stacking direction, and a first end surface and a second end surface that face each other in a length direction perpendicular or substantially perpendicular to the stacking direction and the width direction (items T, L W of Fig. 1 and ¶[0027] shows a first main surface T-1 and a second main surface T-2 that face each other in a stacking direction T, a first side surface W-1 and a second side surface W-2 that face each other in a width direction W perpendicular or substantially perpendicular to the stacking direction T, and a first end surface L-1 and a second end surface L-2 that face each other in a length direction L perpendicular or substantially perpendicular to the stacking direction T and the width direction W); and a pair of external electrodes that are electrically connected to the internal electrode layers (items 130a, 130b of Figs. 1-2 and ¶[0024_0030_0037 & 0039-0040] shows and indicates first external electrode 130a that is electrically connected to first internal electrode layers 121; second external electrode 130b that is electrically connected to second internal electrode layers 122), each external electrode being provided on one of the first and second end surfaces, the first and second main surfaces, and the first and second side surfaces (Figs. 1-2 and ¶[0024_0030_0037 & 0039-0040] shows first external electrode 130a is provided on the following surfaces: the first end surface L-1, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2; second external electrode 130b is provided on the following surfaces: the second end surface L-2, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2); wherein each of the pair of external electrodes includes an underlying electrode layer electrically connected to the internal electrode layers (items 131a, 131b of Fig. 2 & item 131a of Fig. 3 and ¶[0037 & 0039-0041] shows and indicates first external electrode 130a includes underlying electrode layer 131a {first electrode layer} electrically connected to first internal electrode layers 121; second external electrode 130b includes underlying electrode layer 131b {second electrode layer} electrically connected to second internal electrode layers 122) and a resin external electrode layer stacked on the underlying electrode layer (item 132 of Figs. 2-4 and ¶[0037_0039_0045-0046 & 0048-0051] shows and indicates first external electrode 130a includes resin external electrode layer 132 stacked on underlying electrode layer 131a; second external electrode 130b includes resin external electrode layer 132 stacked on underlying electrode layer 131b); and the resin external electrode layer includes (item 32b of Fig. 4 and ¶[0049_0051 & 0053-0054] shows and indicates resin external electrode layer 132 includes a thermosetting base resin 32b that is epoxy).
Ahn discloses the claimed invention except a resin includes an alkyl-based silane coupling agent.
Seon discloses a resin includes an alkyl-based silane coupling agent (abstract and claim 1 from Espacenet Translation indicates a thermosetting resin includes an alkyl-based silane coupling agent, as evidenced by NPL "Silane" in Figs. 29.1 to 29.3 and Table 29.2 and pages 503-506 {where thermosetting resin layer that is epoxy in Table 29.2 shows alkyl base silane coupling agent Chloroalkyl could be used for an epoxy polymer type; and where section 29.3.3 of page 506 indicates matching the reactivity of the silane coupling agent with the reactivity of the thermoset polymer assisting in the curing mechanism of the epoxy resin; and where an alkyl-based silane coupling agent in Fig. 29.1 shows the general structure silane coupling agents to be RxSi(OR’)y where x + y = 4 and R is an alkyl, aryl, or organofunctional group; and where Figs. 29.2-29.3 shows the bonding theory between inorganic materials such as metal to organic polymers}; therefore, the multilayer ceramic electronic component of Ahn will have the resin external electrode layer include an alkyl-based silane coupling agent by incorporating the thermosetting coating composition of Seon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resin includes an alkyl-based silane coupling agent into the structure of Ahn. One would have been motivated in the multilayer ceramic electronic component of Ahn and have the resin include an alkyl-based silane coupling agent in order to provide excellent adhesion between the conducting metal of the underlying electrode layer and resin external electrode layer and between resin external electrode layer and the Ni plating layer, indicated by Seon in the abstract, and prevent unnecessary cracks caused by ion migration due to water/moisture in resin voids, as motivated by Takahara shown in Figs. 12-13 and indicated in the abstract and ¶[0072-0077], in the multilayer ceramic electronic component of Ahn.

Regarding claim 2, modified Ahn discloses a multilayer ceramic electronic component, wherein the resin external electrode layer includes a thermosetting resin and a metal powder; and the alkyl-based silane coupling agent at least partially covers a surface of metal particles of the metal powder (Ahn: items 32a, 32b of Fig. 4 and ¶[0049-0054] shows and indicates where resin external electrode layer 132 includes thermosetting resin 32b and metal powder of metal particles 32a; and where the thermosetting resin 32b covers the surfaces of metal particles 32a of the metal powder shown in Fig. 4; Seon: abstract and claim 1 from Espacenet Translation indicates a thermosetting resin includes an alkyl-based silane coupling agent, where it is understood that the alkyl-based silane coupling agent that is included in the thermosetting resin would cover the surface of metal particles of the metal powder of Ahn, as evidenced by NPL "Silane" in the illustration of interpenetrating network bonding theory in polymers shown in Figure 29.3).

Regarding claim 3, modified Ahn discloses a multilayer ceramic electronic component, wherein the thermosetting resin includes an epoxy resin (Ahn: Fig. 4 and ¶[0053-0054] indicates where thermosetting resin 32b is an epoxy resin; Seon: abstract and claim 1 from Espacenet Translation indicates a thermosetting resin includes an alkyl-based silane coupling agent, where the alkyl-based silane coupling agent is design to be used for epoxy resin, as evidenced by NPL "Silane" using Chlroalkyl in Table 29.3).

Regarding claim 5, modified Ahn discloses a multilayer ceramic electronic component, further comprising a plating layer stacked on the resin external electrode layer (Ahn: item 33a of Figs. 2-3 and ¶[0073] shows and indicates where plating layer 33a is stacked on resin external electrode 132).

Regarding claim 6, modified Ahn discloses a multilayer ceramic electronic component, wherein the plating layer includes a Ni plating (Ahn: item 33a of Figs. 2-3 and ¶[0073] shows and indicates where plating layer 33a is Ni).

Regarding claim 7, modified Ahn discloses a multilayer ceramic electronic component, wherein the metal powder includes at least one of Ag powder, Cu powder, and Ag-coated Cu powder (Ahn: Fig. 4 and ¶[0052] indicates where metal powder of metal particles 32a is comprised of Cu or Ag particles).

Regarding claim 8, modified Ahn discloses a multilayer ceramic electronic component, wherein the multilayer ceramic electronic component is a multilayer ceramic capacitor (Ahn: Figs. 1-2 and ¶[0022-0024] indicates where multilayer ceramic electronic component 100  is a multilayer ceramic capacitor).

Regarding claim 13, modified Ahn discloses a multilayer ceramic electronic component, wherein the resin electrode layer of each of the pair of external electrodes is provided on a portion of the underlying electrode layer that is provided on each of the first main surface, the second main surface, the first side surface, and the second side surface (Ahn: Figs. 2-4 and ¶[0024_0037_0039 & 0045-0046] shows first external electrode 130a is provided on the following surfaces: the first end surface L-1, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2; second external electrode 130b is provided on the following surfaces: the second end surface L-2, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2; therefore, first external electrode 130a includes resin external electrode layer 132 stacked on the underlying electrode layer 131a provided on the following surfaces: the first end surface L-1, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2; therefore, second external electrode 130b includes resin external electrode layer 132 stacked on the underlying electrode layer 131b provided on the following surfaces: the second end surface L-2, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2).

Regarding claim 14, modified Ahn discloses a multilayer ceramic electronic component, wherein the resin electrode layer of each of the pair of external electrodes has a thickness of about 10 μm or more and about 200 μm or less (Ahn: item b of Figs. 3-4 and Samle 15 of Table 1 indicates where resin electrode layer 132 of each of the pair of external electrodes 130a & 130b has a thickness of about 10 μm or more and about 200 μm or less {Sample 15 of Table 1 had the thickness b of 11.6 μm}).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Seon (evidenced by NPL "Silane" and motivated by Takahara), as detailed in the rejection of claim 1 above, and in further view of Otani (US 2017/0032896 A1 and Otani hereinafter).
Regarding claim 12, modified Ahn discloses a multilayer ceramic electronic component, wherein the resin electrode layer of each of the pair of external electrodes is provided on a portion of the underlying electrode layer that is provided on the end surface (Ahn: Figs. 2-4 and ¶[0037_0039 & 0045-0046] shows and indicates first external electrode 130a includes resin external electrode layer 132 stacked on underlying electrode layer 131a; second external electrode 130b includes resin external electrode layer 132 stacked on underlying electrode layer 131b). 
However, Ahn and Seon do not disclose a resin electrode layer of external electrode is only provided on a portion of the underlying electrode layer that is provided on the end surface.
Otani discloses a resin electrode layer of external electrode is only provided on a portion of the underlying electrode layer that is provided on the end surface (items 26a, 140a, 142, 144, 146 of Fig. 3 and ¶[0038-0039_0041 & 0046] indicates resin electrode layer 146 of external electrode 140a is only provided on a portion of underlying electrode layer 144 that is provided on end surface 26a {base electrode layer 142 may be provided only on end surface 26a, and metallic interlayer 144 may be provided only on the surface of the base electrode layer 142 on end surface 26a; therefore, conductive resin layer 146 may be is provided only on the surface of metallic interlayer 144 on the end surface 26a}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resin electrode layer of external electrode is only provided on a portion of the underlying electrode layer that is provided on the end surface into the structure of modified Ahn. One would have been motivated in the multilayer ceramic electronic component of modified Ahn and have the resin electrode layer of external electrode be only provided on a portion of the underlying electrode layer that is provided on the end surface in order to reduce the cost of the multilayer ceramic electronic component by reducing the amount of material used in resin electrode layer, in the multilayer ceramic electronic component of modified Ahn.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the primary reason for allowance is due to a multilayer ceramic electronic component, wherein an amount of carbon of the alkyl-based silane coupling agent relative to an amount of the metal powder is about 0.02 wt % or more and about 0.40 wt % or less in the resin external electrode layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847